Case 2:19-cr-00406-PSG Document5 Filed 07/12/19 Pagelof1 Page ID#:8

  

 

FILE
Memorandum
Subject: BY at
United States v. Derrick Stroub July 12, 2019

 

 

 

vo rom GCRI9-004 06-2.

KIRY K. GRAY AGUSTIN D. OROZCO
Clerk, United States District Court Assistant United States Attorney
Central District of California Criminal Division

For purposes of determining whether the above-referenced matter, being filed on July 12, 2019:
(a) should be assigned to the Honorable André Birotte J r., it

L] is

is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
LI is
is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in

the USAO.

AGUSTIN D. OROZCO
Assistant United States Attorney

 
